IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30618
                        Conference Calendar



VOGEL DENISE NEWSOME,

                                           Plaintiff-Appellant,

versus

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION;
PATRICIA T. BIVINS, District Supervisor/
Director for EEOC; GREGORY A. PAPPION,
Investigator for EEOC; SEAN E. TUCKER,
Investigator for EEOC; MICHAEL FETZER,
District Director for EEOC,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-2134-B
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Vogel Denise Newsome has appealed the district court’s

denial of her petition for writ of mandamus to compel the Equal

Employment Opportunity Commission (EEOC) to conduct a more

thorough investigation of her claims of discrimination against

Louisiana State University Health Sciences Center and to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30618
                                -2-

investigate whether named EEOC employees violated Newsome’s civil

rights by failing to pursue her claims vigorously.

     In a prior suit, Newsome appealed the denial of mandamus

relief with regard to the EEOC’s handling of her claims against

another former employer, Christian Health Ministries.       We

dismissed that appeal as frivolous and instructed Newsome that

EEOC determinations regarding the nature and extent of an

investigation are discretionary decisions not subject to the

mandamus remedy.   Newsome v. EEOC, 301 F.3d 227, 227-34 (5th Cir.

2002).   We warned Newsome that if she “continue[d] to bring such

frivolous appeals in the future, this court w[ould] consider

sanctioning her pursuant to our inherent sanction powers and our

powers to sanction frivolous appeals.”     Id. at 233-34.    Although

she received this warning several months before filing the

instant appeal, Newsome has again appealed from the denial of a

writ of mandamus to compel a discretionary decision of the EEOC.

     The appeal is without arguable merit and therefore is

dismissed as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   Newsome is sanctioned $250 to

be paid to the clerk of this court.   Until the fine is paid in

full, the clerk of this court is directed to return to Newsome

unfiled any submission to this court.

     APPEAL DISMISSED; SANCTION IMPOSED.